Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the objections and 112 rejections, Applicant has made amendments and therefore the objections and 112 rejections are moot. Examiner is appreciative of the clarity in the proposed amendment with an annotated Figure to make it explicitly clear what is being represented in the claim. 
Regarding the 103 rejections, Applicant has made amendments, therefore Applicant’s arguments with respect to claim(s) 1 to 8 have been considered but are moot because there is a new ground of rejection.
Drawings
The drawings filed on 9/23/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Formally submit annotated Figure in Remarks 08/02/2021 as updated drawings and as Figure 9. 
Specification
The disclosure is objected to because of the following informalities: Missing reference and explanation of Figure 9 (see above explanation) in Brief Description of the Drawings section.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Kawamata (US Patent No. 8714601), Nakajima (US Publication No. 20170114932), and Canales (US Publication No. 20100044023).
Regarding Claim 1, Huang teaches a heat exchanger (26) comprising: a case (28) into which a heating medium is supplied (abstract, When the high-temperature air passes through the primary heat exchanger, part of thermal energy is absorbed by exchange plates and a water pipe therein); a plurality of heat transfer tubes (302) drawn out to an outside from an inside of the case (28) such that respective end portions thereof are inserted into a plurality of holes (Figure 4) provided in a side wall portion of the case (28, paragraph 0019); a connecting tube (paragraph 0019, several U-turn sections left out of the first case 28) respective end portions of which are fitted to the end portions of the plurality of heat transfer tubes so as to connect the plurality of heat transfer tubes (302) to each other (Figure 4, bends connect straight pipe sections, paragraph 0019).
However, Huang does not expressly teach a tube expansion portion formed by expanding each of the heat transfer tubes such that an outer peripheral surface of the heat transfer tube is pressed against an inner peripheral surface of the hole, wherein the tube expansion portion includes first and second bulge portions positioned respectively on the inside and the outside of the side wall portion so as to sandwich the side wall portion in an axial length direction of the heat transfer tube and configured such that respective outer peripheral surfaces thereof partially bulge outward in a radial direction of the heat transfer tube, part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion are expanded so as to be included in a part of the tube expansion portion, the flared portion has a flared shape, the tube expansion portion includes an auxiliary portion, the first and second bulge portions, and the flared portion, the second bulge portion has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube, a boundary portion between the flared portion and the second bulge portion, which corresponds to the outer base end portion of the second bulge portion, is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion, such that an inner diameter of the inner base end portion is the same as an inner diameter of the boundary portion, and of the tube expansion portion, the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube.
[AltContent: textbox (Huang: Figure 2)]
    PNG
    media_image1.png
    696
    525
    media_image1.png
    Greyscale


Kawamata’s fourth embodiment teaches a tube expansion portion (2, Figure 14) formed by expanding each of the heat transfer tubes (1) such that an outer peripheral surface (column 15 lines 26 to 37) of the heat transfer tube (1) is pressed against an inner peripheral surface of the hole (8), wherein the tube expansion portion (2, Figure 14) includes first (B2) and second bulge portions (B1) positioned respectively on the inside and the outside of the side wall portion (7 of 5) so as to sandwich (Figure 14) the side wall portion (7 of 5) in an axial length direction of the heat transfer tube (Figure 14) and configured such that respective outer peripheral surfaces (Figure 14) thereof partially bulge outward in a the tube expansion portion (Figure 8)  includes … the first (B2) and second bulge (B1) portions; a boundary portion between the flared portion (2x) and the second bulge portion (B1), which corresponds to the outer base end portion of the second bulge portion (Figure 14), is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion (annotated Figure 14) to expand both the adjacent portions of the pipe to enhance the pull-out strength of the pipe (column 1 lines 41 to 43).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a tube expansion portion formed by expanding each of the heat transfer tubes such that an outer peripheral surface of the heat transfer tube is pressed against an inner peripheral surface of the hole, wherein the tube expansion portion includes first and second bulge portions positioned respectively on the inside and the outside of the side wall portion so as to sandwich the side wall portion in an axial length direction of the heat transfer tube and configured such that respective outer peripheral surfaces thereof partially bulge outward in a radial direction of the heat transfer tube, and an end portion tip end of the heat transfer tube is positioned apart from the second bulge portion; the tube expansion portion includes … the first and second bulge portions; a boundary portion between the flared portion and the second bulge portion, which corresponds to the outer base end portion of the second bulge portion, is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion in view of the teachings of Kawamata to expand both the adjacent portions of the pipe to enhance the pull-out strength of the pipe.

[AltContent: textbox (Kawamata: Figure 14)]
    PNG
    media_image2.png
    669
    533
    media_image2.png
    Greyscale
 

[AltContent: textbox (Kawamata: Figure 19)]
    PNG
    media_image3.png
    598
    498
    media_image3.png
    Greyscale
Nakajima (US Publication No. 20170114932) teaches part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion are expanded so as to be included in a part of the tube expansion portion (Figure 2, paragraph 0003), the flared portion has a flared shape (paragraph 0027, 3, Figure 2), the tube expansion portion includes an auxiliary portion, …, and the flared portion (paragraph 0003, Figure 2), the second bulge portion (10, Figure 2) has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube (Figure 2) to perform stable brazing (paragraph 0011).

[AltContent: textbox (Nakajima: Figure 2)]
    PNG
    media_image4.png
    350
    228
    media_image4.png
    Greyscale


Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion are expanded so as to be included in a part of the tube expansion portion, the flared portion has a flared shape, the tube expansion portion includes an auxiliary portion, …, and the flared portion, the second bulge portion has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube in view of the teachings of Nakajima to perform stable brazing.




Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include the known technique of keeping the gap between connecting pipes and heat-transfer pipes to a minimum in view of the teachings of Canales so that a good sealed connection can be made by brazing, thereby teaching the limitations: such that an inner diameter of the inner base end portion is the same as an inner diameter of the boundary portion, and of the tube expansion portion; the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube.
For clarity, Huang teaches most of the structure of the claimed invention, but does not expressly teach how the heat exchanging tubes and connecting tubes are connected to the housing and each other. Kawamata teaches that it is known in the art to expand both the adjacent portions of the pipe in a sandwich like manner to enhance the pull-out strength of the pipe, thereby explaining why one would want to add a first and second bulge in a sandwich like manner. Nakajima teaches that it is known in the art of heat exchangers to expand heat transfer pipes to include a flare for easier brazing between a connecting and heat-transfer pipe, thereby explaining why one would want to add a flare after locating a heat-transfer tube by expansion. Canales teaches that the technique of keeping the inner diameter of a receiving tube and the outer diameter of an inserted tube close so that a good sealed connection can be made by brazing is known in the art, thereby teaching why one of ordinary skill in the art would apply the teachings. 
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above but does not expressly teach further comprising: a brazed portion brazing the end 
Nakajima further teaches a brazed portion (19, paragraph 0030) brazing the end portion tip end (11) of the heat transfer tube (3) to the connecting tube (2), wherein a part of the brazed portion (19) advances into a gap formed between the end portion tip end (11) and the connecting tube (2) to perform stable brazing (paragraph 0011).
Therefore it would be obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include a brazed portion brazing the end portion tip end of the heat transfer tube to the connecting tube, wherein a part of the brazed portion advances into a gap formed between the end portion tip end and the connecting tube in view of the further teachings of Nakajima to perform stable brazing.
Regarding Claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the connecting tube is formed using a semicircular arc-shaped bend pipe (Huang: Figure 2, paragraph 0019, several U-turn sections left out of the first case 28).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Kawamata (US Patent No. 8714601), Nakajima (US Publication No. 20170114932), and Canales (US Publication No. 20100044023) as applied to claim 1 and in further view of Hong (Publication No. 20130180109).
Regarding claim 4, the combined teachings teach the invention as described above and a second bulge portion (Kawamata: B1) but does not expressly teach further comprising: a brazed portion brazing the second bulge portion to the side wall portion.
Hong teaches a brazed portion (14) brazing to the side wall portion (20) to prevent the fluid flowing into and from the tube from infiltrating into a gap between the tube and the tube sheet (paragraph 0007).
[AltContent: textbox (Hong: Figure 2)]
    PNG
    media_image5.png
    437
    487
    media_image5.png
    Greyscale

Therefore it would be obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the second bulge portion of the combined teachings to include a brazed portion brazing to the side wall portion in view of the teachings of Hong to prevent the fluid flowing into and from the tube from infiltrating into a gap between the tube and the tube sheet.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160116228) in view of Kawamata (US Patent No. 8714601), Nakajima (US Publication No. 20170114932), and Canales (US Publication No. 20100044023).
Regarding Claim 6, Huang teaches a manufacturing method for a heat exchanger (26), comprising: a fixing step for fixing a plurality of heat transfer tubes (302) to a side wall portion of a case (28) into which a heating medium is supplied (abstract, When the high-temperature air passes through the primary heat exchanger, part of thermal energy is absorbed by exchange plates and a water pipe therein) in a state where end portions of the plurality of heat transfer tubes (302) are inserted into a plurality of holes provided in the side wall portion (annotated Figure 4); and a heat transfer tube (302) several U-turn sections left out of the first case 28, Figure 2 shows U-turn sections connecting 302 heat transfer tubes).
However, Huang does not expressly teach wherein tube expansion processing is performed in the fixing step to form a tube expansion portion on each of the heat transfer tubes such that an outer peripheral surface of the heat transfer tube is pressed against an inner peripheral surface of the hole, part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion, the flared portion has a flared shape, the tube expansion portion includes an auxiliary portion, the first and second bulge portions, and the flared portion, the second bulge portion has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube, a boundary portion between the flared portion and the second bulge portion, which corresponds to the outer base end portion of the second bulge portion, is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion, such that an inner diameter of the inner base end portion is the same as an inner diameter of the boundary portion, and of the tube expansion portion, the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube.
Kawamata’s fourth embodiment teaches a tube expansion portion (2, Figure 14) formed by expanding each of the heat transfer tubes (1) such that an outer peripheral surface (column 15 lines 26 to 37) of the heat transfer tube (1) is pressed against an inner peripheral surface of the hole (8), wherein the tube expansion portion (2, Figure 14) includes first (B2) and second bulge portions (B1) positioned respectively on the inside and the outside of the side wall portion (7 of 5) so as to sandwich (Figure 14) the side wall portion (7 of 5) in an axial length direction of the heat transfer tube (Figure 14) and configured such that respective outer peripheral surfaces (Figure 14) thereof partially bulge outward in a radial direction (B2 and B1) of the heat transfer tube (1), and an end portion tip end (2a) of the heat transfer tube (1) is positioned apart from the second bulge portion (B1); the tube expansion portion (Figure 8)  includes … the first (B2) and second bulge (B1) portions; a boundary portion between the flared portion (2x) and the second bulge portion (B1), which corresponds to the outer base end portion of the second bulge portion (Figure 14), is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion (annotated Figure 14) to expand both the adjacent portions of the pipe to enhance the pull-out strength of the pipe (column 1 lines 41 to 43).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a tube expansion portion formed by expanding each of the heat transfer tubes such that an outer peripheral surface of the heat transfer tube is pressed against an inner peripheral surface of the hole, wherein the tube expansion portion includes first and second bulge portions positioned respectively on the inside and the outside of the side wall portion so as to sandwich the side wall portion in an axial length direction of the heat transfer tube and configured such that respective outer peripheral surfaces thereof partially bulge the tube expansion portion  includes … the first and second bulge portions; a boundary portion between the flared portion and the second bulge portion, which corresponds to the outer base end portion of the second bulge portion, is not located on an outer side in the radial direction of the heat transfer tube compared to the inner base end portion of the second bulge portion in view of the teachings of Kawamata to expand both the adjacent portions of the pipe to enhance the pull-out strength of the pipe.
Nakajima (US Publication No. 20170114932) teaches part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion are expanded so as to be included in a part of the tube expansion portion (Figure 2, paragraph 0003), the flared portion has a flared shape (paragraph 0027, 3, Figure 2), the tube expansion portion includes an auxiliary portion, …, and the flared portion (paragraph 0003, Figure 2), the second bulge portion (10, Figure 2) has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube (Figure 2) to perform stable brazing (paragraph 0011).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches part of a flared portion of the heat transfer tube connected to the end portion tip end and extending to the second bulge portion are expanded so as to be included in a part of the tube expansion portion, the flared portion has a flared shape, the tube expansion portion includes an auxiliary portion, …, and the flared portion, the second bulge portion has a shape in which a region between an inner base end portion and an outer base end portion separated in an axial length direction of the heat transfer tube bulges outward in a radial direction of the heat transfer tube in view of the teachings of Nakajima to perform stable brazing.
Canales (US Publication No. 20100044023) teaches that it is known in the art to keep the gap between connecting pipes and heat-transfer pipes to a minimum so that a good sealed connection can be made by brazing (paragraph 0052).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teaching to include the known technique of keeping the gap between connecting pipes and heat-transfer pipes to a minimum in view of the teachings of Canales so that a good sealed connection can be made by brazing, thereby teaching the limitations: such that an inner diameter of the inner base end portion is the same as an inner diameter of the boundary portion, and of the tube expansion portion; the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube.
For clarity, Huang teaches most of the structure of the claimed invention, but does not expressly teach how the heat exchanging tubes and connecting tubes are connected to the housing and each other. Kawamata teaches that it is known in the art to expand both the adjacent portions of the pipe in a sandwich like manner to enhance the pull-out strength of the pipe, thereby explaining why one would want to add a first and second bulge in a sandwich like manner. Nakajima teaches that it is known in the art of heat exchangers to expand heat transfer pipes to include a flare for easier brazing between a connecting and heat-transfer pipe, thereby explaining why one would want to add a flare after locating a heat-transfer tube by expansion. Canales teaches that the technique of keeping the inner diameter of a receiving tube and the outer diameter of an inserted tube close so that a good sealed connection can . 
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Regarding claim 7, the art relied upon teaches much of the claimed limitations. However, Examiner was unable to find prior art or obvious reason to combine prior art that would read on “during the tube expansion processing, an operation for forming the first and second bulge portions and the flaring processing are performed simultaneously” in the context of the amended claim 6. The body of prior art in searching taught that expansion mandrels are known in the art of heat exchangers in various forms. Kawamata (US Patent No. 8714601) more specifically teaches that mandrels are known in the art to be used in forming bulged portions and Nakajima (US Publication No. 20170114932) teaches why it would be obvious to add a flare created by expansion. Examiner was able to find Wiedeke (US Patent No. 1815174) that teaches more explicitly how such a flare would be added. However, although it may be obvious to combine Wiedeke with the combined teachings, Examiner does not find it obvious to form a reasonable combination to do so with the additional limitation of “the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube” because the combination may splay the flare out in such a manner that would prevent the boundary portion from being in contact with an outer peripheral surface of the connecting tube. Examiner also found Noonan (US Patent No. 5038596) which may be used to meet “the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an out peripheral surface of the connecting tube” but not “during the tube 
An interference search resulted in the discovery of Application No. 16/578429 and Publication No. 20200103182 by the same inventor. Although claim 7 of 16/578429 filed September 23, 2019 which is after the effective filing date of the present application (February 26, 2019) reads on “during the tube expansion processing, an operation for forming the first and second bulge portions and the flaring processing are performed simultaneously,” it does not read on “the auxiliary portion, the region between the first and second bulge portions, and the boundary portion are in contact with an outer peripheral surface of the connecting tube”. Therefore, Examiner does not find instance Application to read on claim 7 or 8 of 16/578429.
	Claim 8 which is dependent on claim 7 is subsequently allowable as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poast (US Patent No. 7448652) teaches a tubular metal fitting that can be expanded internally to lock it in place. 
Briody (US Patent No. 5466016) teaches a solderless filler neck joint.
	Mueller (US Patent No. 1801171) teaches pipe fitting and the process of making the same.
	Bonnot (US Publication No. 20130174404) teaches a method for connecting two coaxial tubular parts.
Specht (US Publication No. 20060157232) teaches a burner port shield.
Kawamata (US Publication No. 20100295296) teaches method of manufacturing flanged pipe.
Minor (US Publication No. 20080236233) teaches rotary flaring tool and method of use.

Walker (US Patent No. 1596262) teaches a tube expander and flarer.
Kawamata (US Publication No. 20100193123) teaches a connection device for connection between pipe and connection member.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762